Exhibit 10.4

 

 

 

 

 


Attn: Randy Rogers

 

 

 

RECORDING REQUESTED BY:

Winston & Strawn LLP

AND WHEN RECORDED MAIL TO:

Winston & Strawn LLP

101 California Street

San Francisco, CA  94111
Attn: Randy Rogers

 

 

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER'S USE

DEED OF TRUST, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

from

 

Pine Ridge Winery, LLC, a Delaware limited liability company

Trustor

 

to

 

Fidelity National Title Company

Trustee

 

for the benefit of

 

AMERICAN AGCREDIT, FLCA,

 

 

Beneficiary

 

dated as of November 10, 2015

 

 

 

 

 

 

State:  California

County: Sonoma

--------------------------------------------------------------------------------

 

 

This Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
(“Deed of Trust”) is made as of November 10, 2015, by Pine Ridge Winery, LLC a
Delaware limited liability company, whose principal place of business is 2700
Napa Valley Corporate Drive, Suite B (herein “Trustor”), the owner of the real
property described hereinbelow, to Fidelity National Title Company, as trustee,
subject to substitution as provided in Section 4.13 (herein “Trustee”), for the
benefit of American AgCredit, FLCA, whose principal place of business is 200
Concourse Boulevard, Santa Rosa, CA 95402 (herein “Beneficiary”).

 

For purposes hereof, references to Beneficiary shall mean and include the named
beneficiary herein as well as its successors and assigns.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Loan Agreement.

W I T N E S S E T H :

WHEREAS, Trustor and  Beneficiary are concurrently entering into a Loan
Agreement dated of even date herewith (as supplemented, amended, modified or
restated from time to time, the “Loan Agreement”) pursuant to which Beneficiary
has agreed to provide certain financial accommodations to Trustor upon the terms
set forth therein;

WHEREAS, Trustor owns the Real Property (as hereinafter defined) covered by this
Deed of Trust;

WHEREAS, Trustor owns and may hereafter acquire certain fixtures located on or
about the Real Property;

WHEREAS, Trustor, for good and valuable consideration received, has agreed to
absolutely assign the rents, issues and profits of the Mortgaged Property
(hereinafter defined) to Beneficiary; and

WHEREAS, Trustor, for good and valuable consideration received, has agreed to
execute and deliver this Deed of Trust to secure the obligations of Trustor
under the Loan Agreement and the other Loan Documents.

NOW, THEREFORE:

In consideration of the indebtedness herein recited and the trust herein
created, Trustor irrevocably grants, conveys, transfers and assigns to Trustee,
its successors and assigns, in trust, with power of sale and right of entry and
possession, all of Trustor’s estate, right, title and interest in, to and under
the following described property, whether now existing or hereafter acquired
(herein the “Mortgaged Property”):

The real property (herein the “Real Property”) described in the attached
Exhibit A which is incorporated into this Deed of Trust by reference.

All structures and improvements now existing or hereafter erected on the Real
Property; all easements, rights and appurtenances thereto or used in connection
therewith; all rents, royalties, issues, profits, revenues, income and other
benefits thereof or arising from the



-1-

 

 

--------------------------------------------------------------------------------

 

 

use or enjoyment of all or any portion thereof (subject, however, to the rights
and authorities given herein to Trustor to collect and apply such rents,
royalties, issues, profits, revenues, income and other benefits); all interests
in and rights, royalties and profits in connection with all minerals, oil and
gas and other hydrocarbon substances thereon or therein; all development rights
or credits, air rights, water, water rights (whether riparian, appropriative, or
otherwise, and whether or not appurtenant) and water stock; all fixtures
machinery, equipment, building materials, appliances and goods of every nature
(other than inventory) now or hereafter located in, or on, or attached or
affixed to, use in connection with, the Real Property, or any structures or
improvements thereon, including all heating, lighting, laundry, incinerating,
gas, electric and power equipment, engines, pipes, pumps, tanks, motors,
conduits, switchboards, plumbing, lifting, cleaning, fire prevention, fire
extinguishing, refrigerating, ventilating, and communications apparatus, air
cooling and air conditioning apparatus, elevators and escalators and related
machinery and equipment, shades, awnings, blinds, curtains, drapes, attached
floor coverings, including rugs and carpeting, television, radio and music cable
antennae and systems, screens, storm doors and windows, stoves, refrigerators,
dishwashers and other installed appliances, attached cabinets, partitions, ducts
and compressors; crops growing or to be grown,  farm products, and trees, vines,
and plants whether used for production of crops or used for purposes of
landscaping and any other items of landscaping, including machinery, apparatus,
equipment, fittings, and similar articles of personal property and all trade
fixtures used in the business of Trustor, whether the same are annexed to the
Real Property or not; all replacements and additions to any of the foregoing;
all present and future leases, subleases, occupancy agreements and concessions
affecting the Real Property, including any security deposits; and any present or
future condemnation awards, insurance proceeds, or any causes of action, damages
or recoveries relating to the Real Property and any of the foregoing described
collateral. 

All equipment and winery equipment, fixtures and accessions, now owned or
hereafter acquired, that are located on or used in connection with operation of
Trustor’s business on the Real Property including (i) all bottling line
equipment, including loading and unloading tables, purgers, fillers, corkers,
labelers, cappers, spinners and associated conveyers, tanks and pumps, (ii) all
crushing equipment including unloading hoist or crane, grape hopper, stemmer,
crusher, must pump, must line and associated valves, hoses, couplers, and
conveyers, (iii) all fermentation and storage equipment including jacketed
stainless steel tanks, non-jacketed stainless steel tanks and associated tank
stands and catwalks, large wood cooperage, portable and fixed barrel racks,
puncheons, as well as any other containers or vessels capable or utilized for
the storing, aging, processing of grapes, must, wine, or any other product
purchased, processed or manufactured, (iv) all wine presses and filters
including wine presses, lees presses, plate filters, cartridge filters,
centrifuges or any other device used to clarify or remove solids from wine or
wine products, (v) all pumps, piping, fittings, valves, and hoses including
transfer pumps, must pumps, racking pumps, carts, and miscellaneous hoses and
fittings, (vi) all quality control equipment including scales, lab testing
equipment, refrigeration equipment, and temperature control equipment, (vii) all
office equipment including furniture, furnishings, data processing equipment,
computers, printers, clerical and accounting equipment, desks, tables, chairs,
and kitchen equipment, (viii) all rolling stock including fork lifts, pallet
jacks, trailers, trucks, vans, or autos, and (ix) all miscellaneous equipment
including small tools, pallets, hand carts, floor grates, bottled gas, and hot
water heaters; provided that the foregoing shall not include barrels.





-2-

 

 

--------------------------------------------------------------------------------

 

 

All appurtenances of the Real Property and all rights of Trustor in and to any
streets, roads or public places, easements or rights of way relating to the Real
Property.

All fixed, minimum, percentage and other rents, expense pass-through payments,
parking fees, rental and business interruption insurance payments, liability
insurance payments, temporary condemnation proceeds, casualty insurance proceeds
and other condemnation proceeds relating to the Real Property, all receipts from
licenses, concessions and other sources relating to the Real Property, all
recoveries of Trustor in any litigation respecting the Real Property or based
upon any third-party warranties or guarantees or otherwise based upon or
respecting the construction, physical condition or value of the Real Property,
including payments in settlement thereof, payments in consideration of the early
termination or modification of any lease or other agreement affecting the Real
Property, and all income and revenue of a non-rental nature attributable to the
Real Property.

All leases or subleases covering the Real Property or any portion thereof now or
hereafter existing or entered into, and all right, title, and interest of
Trustor thereunder, including all cash or security deposits, advance rentals,
and deposits or payments of similar nature.

To the extent assignable, all options to purchase, lease or sublease or
otherwise acquire:

the Real Property or any portion thereof or interest therein, any greater estate
in the Real Property now owned or hereafter acquired; or

any other property of any kind used or to be used in connection with any of the
Mortgaged Property.

To the extent assignable, all other interests, estates or other claims, both in
law and in equity, in the Real Property.

All easements, rights of way or other rights, and all tenements, hereditaments
and appurtenances thereof and thereto, held or used in connection with:

the Real Property as a means of access to the Real Property, or

any of the Mortgaged Property for any purpose.

All causes of action, claims, compensation, proceeds and recoveries for any
damage or injury to or condemnation or taking of the Real Property or any
improvements thereon or any part thereof or for any loss or diminution in the
value of the Real Property or any Improvements.

All general intangibles relating to the development or use or operation of the
Real Property, including all governmental licenses (to the extent permitted by
the terms of such licenses), permits, variances, approvals and authorizations
relating to construction on the Real Property or relating to the use or
operation of the Mortgaged Property, and all management contracts, and all other
contracts, contract rights, administrative records, agreements, commitments,
undertakings and arrangements relating to the use or operation of the Mortgaged
Property, and all warranties, guaranties, covenants, commitments and purchase
orders



-3-

 

 

--------------------------------------------------------------------------------

 

 

specifically relating to the Mortgaged Property, but excluding any trademarks
and/or licenses of trademarks.

All plans and specifications prepared for construction or renovation of
improvements on the Real Property or operations to be conducted on the Real
Property and all studies, data and drawings related thereto; and also all
contracts and agreements of Trustor relating to the aforesaid plans and
specifications or to the aforesaid studies, data and drawings, or to the
construction or renovation of improvements on the Real Property.

All reserves, deferred payments, deposits, refunds, cost savings and payments of
any kind relating to the construction or operations on the Real Property, all
present and future accounts and other rights of Trustor to the payment of money,
no matter how evidenced, which arise from the use or operation of the Real
Property, and all writings evidencing such accounts and other rights.

To the extent that any of the foregoing constitutes personal property, this Deed
of Trust shall also be deemed to be a security agreement with respect to such
personal property and Trustor does hereby create and grant to Beneficiary a
security interest in all such personal property described herein and further
grants to Beneficiary all of the rights and remedies of a secured party under
the California Commercial Code and other applicable state law, which rights are
cumulative.

All proceeds of the property described in clauses A through M above.  For
purposes of this Deed of Trust, the term “proceeds” includes all rents,
royalties, issues, income, payments and profits from the property referred to
above and whatever is receivable or received when the property referred to above
or proceeds are sold, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, and including all insurance and
condemnation proceeds and products of any and all of the foregoing and all
rights to payment, including return premiums with respect to any insurance
relating thereto, and any and all right, title, interest that Trustor may
hereafter acquire in and to any of the foregoing.

FOR THE PURPOSE OF SECURING, in such order of priority as Beneficiary may elect:

The obligations owed by Trustor and the other borrowers under the Loan
Agreement, which obligations include a Loan in the original principal amount of
Sixteen Million Dollars ($16,000,000), all Swap Obligations (as defined in the
Loan Agreement), and all fees and expenses and reasonable attorneys’ fees
required under the Loan Agreement, and all extensions, renewals, modifications,
amendments and replacements thereof;

The payment of all other sums which may be advanced by or otherwise be due to
Trustee or Beneficiary under any provision of this Deed of Trust or under any
other instrument or document referred to in section (c), below, with interest
thereon at the rate provided herein or therein;

The performance of each and every one of the covenants and agreements of Trustor
contained (i) in this Deed of Trust; (ii) in the Loan Agreement; and (iii) in
the other Loan Documents.





-4-

 

 

--------------------------------------------------------------------------------

 

 

The obligations and indebtedness secured by this Deed of Trust arising under
various other deeds of trust and security instruments executed in favor of
Beneficiary by Trustor and that secure Obligations under the Loan Documents.

All of the obligations and indebtedness set forth in sections (a), (b), (c), and
(d) above secured by this Deed of Trust are hereinafter collectively known as
the “Obligations.”

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
conveyed or intended to be, unto Trustee, its successors and assigns for the
uses and purposes herein set forth, until the Obligations are fully paid and
performed in accordance with the provisions set forth herein, in the Loan
Agreement, and in the Loan Documents.

ARTICLE I

REPRESENTATIONS, WARRANTIES AND COVENANTS OF TRUSTOR

To protect the security of this Deed of Trust, and to effect the foregoing
assignment of rents, Trustor represents, warrants, covenants and agrees as
follows:

Performance of Obligations Secured.

Trustor shall promptly pay when due the principal of and interest on the
indebtedness constituting the Obligations, the principal of and interest on any
advance of funds by Beneficiary for the benefit of Trustor and any loan fees
provided for in the Obligations, and shall further perform fully and in a timely
manner all Obligations.

Insurance.

Trustor shall keep the Mortgaged Property insured, with loss payable to
Beneficiary, as its interests may appear, under policies of All Risk Replacement
Cost Insurance with Agreed Amount Endorsement, flood insurance (if the Mortgaged
Property is in an area which is considered a flood risk area by the U.S.
Department of Housing and Urban Development and if such insurance is available
pursuant to the provisions of the Flood Disaster Protection Act of 1973 or other
applicable legislation), comprehensive general public liability insurance,
builder’s risk insurance (to the extent applicable during any construction of
any improvements on the Mortgaged Property), and other appropriate insurance
covering such other hazards (excluding earthquake insurance) as Beneficiary may
reasonably require from time to time, all in amounts, form, and substance
reasonably satisfactory to Beneficiary, and with reputable and financially sound
independent insurers having an A.M. Best rating of “A-” or better (or such other
rating as Beneficiary may reasonably approve in its discretion).  All losses
under said insurance, except public liability losses, shall be payable to
Beneficiary and shall be applied in the manner provided in Section 1.3
hereof.  All insurance policies shall be endorsed, at Trustor’s expense and in
form and substance acceptable to Beneficiary, to name Beneficiary as an
additional insured or lender loss payee thereunder, as its interest may appear,
with loss payable to Beneficiary, without contribution.

All hazard insurance policies shall be endorsed with a standard noncontributory
mortgagee clause in favor of and in form reasonably acceptable to Beneficiary,



-5-

 

 

--------------------------------------------------------------------------------

 

 

and may be canceled or modified only upon not less than thirty (30) days’ prior
written notice to Beneficiary.

All of the above-mentioned insurance policies or certificates of such insurance
reasonably satisfactory to Beneficiary, together with receipts for the payment
of premiums thereon, shall be delivered to and held by Beneficiary, which
delivery shall constitute assignment to Beneficiary of all return premiums to be
held as additional security hereunder.

In the event of the foreclosure of this Deed of Trust or other transfer of the
title to the Mortgaged Property in extinguishment, in whole or in part, of the
Obligations, to the extent assignable, all right, title and interest of Trustor
in and to any insurance policy, or premiums or payments in satisfaction of
claims or any other rights thereunder then in force, shall pass to the purchaser
or grantee notwithstanding the amount of any bid at such foreclosure sale.

All renewal and replacement policies or certificates of insurance regarding the
same shall be delivered to Beneficiary at least ten (10) days before the
expiration of the expiring policies.  Beneficiary shall not by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any insurance, incur any liability for, or with respect to, the amount of
insurance carried, the form or legal sufficiency of insurance contracts,
solvency of insurance companies, or payment or defense of lawsuits.

Condemnation and Insurance Proceeds.

The proceeds of any award or claim for damages, direct or consequential, in
connection with any condemnation or other taking of or damage or injury to the
Mortgaged Property, or any part thereof, or for conveyance in lieu of
condemnation, are hereby assigned to and shall be paid to Beneficiary.  In
addition, all causes of action, whether accrued before or after the date of this
Deed of Trust, of all types for damages or injury to the Mortgaged Property or
any part thereof, or in connection with any transaction financed by funds loaned
to Trustor by Beneficiary and secured hereby, or in connection with or affecting
the Mortgaged Property or any part thereof, including causes of action arising
in tort or contract and causes of action for fraud or concealment of a material
fact, are hereby assigned to Beneficiary as additional security and the proceeds
shall be paid to Beneficiary.

Trustor, promptly upon obtaining knowledge of the institution of any proceedings
relating to condemnation or other taking of or damage or injury (exceeding
$250,000 with respect to damage or injury, provided no Event of Default is then
in existence) to the Mortgaged Property or any portion thereof, or knowledge of
any casualty damage (exceeding $250,000, provided no Event of Default is then in
existence) to the Mortgaged Property, will promptly notify Beneficiary in
writing.  Beneficiary may participate in any such proceedings and may join
Trustor in adjusting any loss covered by insurance.

All compensation, awards, proceeds, damages, claims, insurance recoveries,
rights of action and payments which Trustor may receive or to which Trustor may
become entitled with respect to the Mortgaged Property or any part thereof
exceeding $250,000 (or, if an Event of Default is then in existence, all such
compensation, awards, proceeds, damages, insurance recoveries, rights of action
and payments) with respect to any one occurrence giving rise thereto shall be
paid over to Beneficiary and shall be applied first toward reimbursement of all
costs and expenses of Beneficiary in connection with recovery of the same,



-6-

 

 

--------------------------------------------------------------------------------

 

 

and then shall be applied, in the sole and absolute discretion of Beneficiary
and without regard to the adequacy of its security hereunder, but subject to the
provisions of subsection (D) below with respect to any condemnation proceeds or
insurance recoveries resulting from condemnation, damage or injury to the
Mortgaged Property, to the payment or prepayment of the Obligations in such
order as Beneficiary may determine, or to the reimbursement of Trustor for
expenses incurred by it in the repair or restoration of the Mortgaged
Property.  Any application of such amounts or any portion thereof to the
Obligations or any release of funds by Beneficiary to Trustor shall not be
construed to cure or waive any default or notice of default hereunder or
invalidate any act done pursuant to any such default or notice.

In the event of any condemnation or other taking or damage or injury to the
Mortgaged Property, if Trustor shall seek to apply any such condemnation
proceeds or insurance recoveries to the rebuilding and restoration of the
Mortgaged Property so damaged, then Beneficiary shall make such condemnation
proceeds and insurance recoveries available, providing that Trustor shall have
fulfilled all of the following conditions:

(i) no Event of Default (as defined in Article II below) shall have occurred
under this Deed of Trust;

(ii) Trustor shall not be in material default under any of the terms, covenants
and conditions of any of the leases, licenses or other occupancy agreements, to
which Trustor is a party and which affects the Mortgaged Property;

(iii) Beneficiary shall be satisfied that such condemnation proceeds or
insurance recoveries shall in addition to any cash Trustor can use without
disrupting its business operations, be sufficient to fully restore and rebuild
the Mortgaged Property free and clear of all liens except the lien of this Deed
of Trust (and any other liens expressly approved by the terms of this Deed of
Trust or by Beneficiary), or, in the event that such condemnation proceeds or
insurance recoveries are in Beneficiary’s judgment insufficient to restore and
rebuild the Mortgaged Property, then,

in the case of damage or injury to the Mortgaged Property, Trustor shall deposit
promptly with Beneficiary funds which, together with the insurance recoveries,
shall be sufficient in Beneficiary’s reasonable judgment to restore and rebuild
the Mortgaged Property, and

in the case of a partial condemnation or other taking, Trustor shall deposit
promptly with Beneficiary funds which, together with the condemnation proceeds
shall be sufficient in Beneficiary’s judgment to restore what remains of the
Mortgaged Property to an economically viable property;

(iv) construction and completion of restoration and rebuilding of the Mortgaged
Property shall be completed in accordance with plans and specifications and
drawings submitted to and approved by Beneficiary, which approval shall not be
unreasonably withheld, conditioned or delayed.  The plans, specifications and
drawings shall provide for the reconstruction of the Mortgaged Property to its
original condition (unless otherwise approved by Beneficiary, which approval
shall not be unreasonably withheld, conditioned or delayed).  The plans shall
not be modified in any material respect without Beneficiary’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed;



-7-

 

 

--------------------------------------------------------------------------------

 

 

(v) Beneficiary shall also have approved all prime contractors and
subcontractors, and the general contract or contracts Trustor proposes to enter
into with respect to the restoration and rebuilding, which approval Beneficiary
shall not unreasonably withhold or delay;

(vi) any and all monies which are made available for restoration and rebuilding
hereunder shall be held in an interest-bearing account (which interest shall
become a part of such fund) and disbursed through Beneficiary, Trustee or a
title insurance or trust company satisfactory to Beneficiary, in accordance with
standard construction lending practice, including, if requested by Beneficiary,
monthly lien waivers and title insurance date-downs, and the provision of
payment and performance bonds by Trustor, or in any other manner approved by
Beneficiary in Beneficiary’s reasonable discretion; and

(vii) Beneficiary shall be satisfied that the quality of the materials and
workmanship of the repair or reconstruction of the Mortgaged Property will be at
least substantially equal to the quality of the materials and workmanship of the
Mortgaged Property prior to such damage.

The excess of the above condemnation proceeds or insurance recoveries above the
amount necessary to complete such restoration or rebuilding, if any, shall be
disbursed to Trustor if Beneficiary determines, in its reasonable discretion,
that its security under this Deed of Trust will not be impaired.  Otherwise,
such excess shall be applied as a credit upon the Obligations secured hereby.

Taxes, Liens and Other Items.

Except as may be provided in the Loan Agreement:

Trustor shall pay all taxes (including all real and personal property taxes and
assessments), bonds, assessments, fees, liens, charges, fines, impositions and
any and all other items which are attributable to or affect the Mortgaged
Property and which may attain a priority over this Deed of Trust by making
payment prior to delinquency directly to the payee thereof, unless Trustor is
contesting the same and has posted reserves therefore in accordance with GAAP;
and

Trustor shall promptly discharge any lien which has or may attain priority over
this Deed of Trust.





-8-

 

 

--------------------------------------------------------------------------------

 

 

Leases.

Trustor represents and warrants that leases, licenses, contracts for hire or
rental agreements pertaining to the use or occupancy of any of the Mortgaged
Property entered into at any time by Trustor or any predecessor to Trustor, as
landlord or lessor, and any other party, as tenant or lessee (“Tenant Leases”),
if any, (i) are in full force and effect, are enforceable in accordance with
their respective terms, and are not in default; (ii) have not been paid by any
lessee more than one (1) month in advance; and (iii) have not been transferred
or assigned by the lessor.

Trustor shall (i) give written notice to Beneficiary of the entering into any
new Tenant Lease, including a copy thereof; (ii) at all times fully perform the
obligations of the lessor under all Tenant Leases; and (iii) whenever requested
by Beneficiary, furnish to Beneficiary a certificate of Trustor setting forth
the names of all lessees under any Tenant Leases, the terms of their respective
Tenant Leases, the area occupied by such lessees, and the rents payable
thereunder.

Rents.

All of the rents, royalties, issues, profits, revenue, income and other benefits
of the Mortgaged Property, arising from the use or enjoyment of all or any
portion thereof or services provided in connection therewith, or from any Tenant
Lease or agreement pertaining thereto, whether now due, past due, or to become
due, and including all prepaid rents and security deposits (the “Rents”), are
hereby absolutely, presently and unconditionally assigned, transferred, conveyed
and set over to Beneficiary to be applied by Beneficiary in payment of the
principal and interest and all other sums payable on the Obligations, and of all
other sums payable under this Deed of Trust.

Pursuant to California Civil Code section 2938, Trustor agrees and stipulates
that the absolute, present, and unconditional assignment of the Rents herein to
Beneficiary perfects Beneficiary’s interest in the Rents and that no further act
by Beneficiary is needed to perfect Beneficiary’s interest in the Rents.

Beneficiary shall not, for any purpose or under any circumstance, be deemed to
be a mortgagee-in-possession or otherwise responsible or liable in any manner
with respect to the Mortgaged Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Beneficiary, in person
or by agent, assumes actual possession thereof.

Without the prior written consent of Beneficiary, Trustor shall not take action
that might impair Beneficiary’s rights and interest with respect to the
Rents.  A default by Trustor in the performance of any covenant in any Tenant
Lease assigned to Beneficiary, by reason of which default the tenant has the
right to cancel such Tenant Lease or to claim any diminution of or offset
against future rents, shall, at the option of Beneficiary, constitute an Event
of Default hereunder.

Any Tenant Leases entered into by Trustor after the Closing Date shall contain a
provision satisfactory to Beneficiary that in the event of the exercise of the
private power of sale or a judicial foreclosure hereunder, such Tenant Lease, at
the sole and exclusive



-9-

 

 

--------------------------------------------------------------------------------

 

 

option of the purchaser at such sale, shall not be terminated and the tenant
thereunder shall attorn to such purchaser and, if requested to do so, shall
enter into a new Tenant Lease for the balance of the term of such Tenant Lease
then remaining upon the same terms and conditions.

Uniform Commercial Code, Security Agreement and Fixture Filing.

This Deed of Trust is intended to be a security agreement pursuant to the
California Commercial Code for any items of personal property specified above as
part of the Mortgaged Property which, under applicable law, may be subject to a
security interest pursuant to the California Commercial Code and which are not
herein effectively made part of the real property, and Trustor hereby grants
Beneficiary a security interest in said property, and in all additions thereto,
substitutions therefor and proceeds thereof, for the purpose of securing all of
the Obligations.

Trustor agrees that Beneficiary may file any appropriate document in the
appropriate index as a financing statement for any of the items specified above
as part of the Mortgaged Property.  Trustor agrees to execute and deliver
financing and continuation statements covering said property from time to time
and in such form as Beneficiary may require to perfect and continue the
perfection of Beneficiary’s lien or security interest with respect to said
property.  Trustor shall pay all costs of filing such statements and renewals
and releases thereof and shall pay all reasonable costs and expenses of any
record searches for financing statements Beneficiary may reasonably require.

Without the prior written consent of Beneficiary, except as otherwise provided
in the Loan Agreement, Trustor shall not create or suffer to be created any
other security interest in said property, including replacements and additions
thereto.

Upon the occurrence of an Event of Default hereunder and during the continuation
thereof, Beneficiary shall have the rights and remedies of a secured party under
the California Commercial Code as well as all other rights and remedies
available at law or in equity.

In exercising any of said remedies, Beneficiary may proceed against the items of
Real Property and any items of personal property specified above as part of the
Mortgaged Property separately or together and in any order whatsoever, without
in any way affecting the availability of Beneficiary’s rights or remedies under
the California Commercial Code or of the other remedies provided in this Deed of
Trust, in the Loan Agreement, or by law.

Trustor warrants and agrees that on the date hereof and except as disclosed in
the Loan Agreement there is no financing statement covering any such property,
or any part thereof, on file in any public office and agrees that all or such
portion of any such property now or hereafter subject to this Deed of Trust is,
and shall be kept (except with the prior written consent of Beneficiary, or as
otherwise permitted in the Loan Agreement) free from any other lien, security
interest or encumbrance.

This Deed of Trust constitutes a financing statement filed as a fixture filing
in the Official Records of the County Recorder of the county in which the
Mortgaged Property is located with respect to any and all fixtures included
within the term Mortgaged



-10-

 

 

--------------------------------------------------------------------------------

 

 

Property as used herein and with respect to any goods or other personal property
that may now be or hereafter become such fixtures.

Further Encumbrances; Transfers of Property; Change of Ownership; Attorneys’
Fees.

Except as expressly provided in the Loan Agreement and except as expressly
provided in Section 1.8(B) below, without the prior written consent of
Beneficiary being first had and obtained, Trustor shall not execute or deliver
any pledge, security agreement, mortgage, deed of trust or other instrument of
hypothecation, covering all or any portion of the Mortgaged Property or any
interest therein, grant a security interest in the Mortgaged Property or permit
the creation of a voluntary or contractual lien or other encumbrance in the
Mortgaged Property. 

Notwithstanding Section 1.8(A) above, Trustor may from time to time replace
items of personal property and fixtures owned by Trustor and constituting a part
of the Mortgaged Property, provided that:

(viii) the replacements for such items of personal property or fixtures are of
substantially equivalent value and quality and such replacement does not violate
the terms of the Loan Agreement; and

(ix) Trustor has good title to such replacement property which, except for the
Permitted Liens as defined in the Loan Documents, is free and clear of any and
all liens, encumbrances, security interests, ownership interests, claims of
title (contingent or otherwise), or charges of any kind, or the rights of any
conditional sellers, vendors or any other third parties in or to such
replacement property have been expressly subordinated at no cost to Beneficiary
to the lien of this Deed of Trust in a manner satisfactory to Beneficiary.

Trustor acknowledges that ownership by Trustor of the Real Property in fee
simple estate was a material inducement to Beneficiary in providing the
Obligations secured hereby, and that Beneficiary, in providing the Obligations
secured hereby, are relying upon the creditworthiness, business reputation, and
knowledge of Trustor in operating and managing properties similar to the
Mortgaged Property.  Accordingly, without the prior written consent of
Beneficiary being first had and obtained, which consent can be granted or denied
in Beneficiary’s sole discretion, and except as provided in the Loan Agreement:

Trustor shall not, voluntarily or involuntarily, by operation of law or
otherwise, sell, convey, transfer (including any foreclosure sale or deed in
lieu of foreclosure under any mortgage or deed of trust, the lien of which is
junior to the lien of this Deed of Trust, whether or not Beneficiary has
approved such mortgage or deed of trust) or dispose of all or any portion of the
Real Property or any interest therein or any Water Rights or any interest
therein.  For purposes of this Section 1.8(C), a transfer or disposition of the
Real Property or Water Rights or any interest therein shall include the sale,
execution of a contract to sell or option to purchase, pledge assignment,
conditional sale, execution of a title retention agreement, lease for space in
the improvements located on the Real Property containing an option to purchase,
transfer (including a transfer as a result of or in lieu of condemnation), or
other alienation of all or any portion of the Real Property or any interest
therein (collectively “Transfer”).  In the event of a breach of any of the
foregoing covenants, Beneficiary may at its option and without limiting any



-11-

 

 

--------------------------------------------------------------------------------

 

 

other right or remedy available to Beneficiary at law, in equity or by agreement
with Trustor, accelerate the maturity of the Obligations secured hereby and
require the payment of the then existing outstanding principal balance and all
other sums secured by this Deed of Trust.  As used herein, the term “Water
Rights” means the ground water on, under, pumped from or otherwise available to
the Real Property or any other water rights appurtenant to the Real Property,
whether as a result of groundwater rights, contractual rights, or otherwise and
whether riparian, appropriative, or otherwise; the right to remove or extract
any such ground water including any permits, rights or licenses granted by any
governmental authority and any rights granted or created by any easement,
covenant, agreement or contract with any person; and any rights to which the
Real Property is entitled with respect to surface water, whether such rights are
appropriative, riparian, prescriptive or otherwise and whether or not pursuant
to permit or other governmental authorization; any water right, water allocation
for water not yet delivered, distribution right, delivery right, water storage
right, or other water-related entitlement appurtenant to or otherwise applicable
to the Real Property by virtue of the Real Property being situated within the
boundaries of any governmental water district or within the boundaries of any
private water company, mutual water company, or other non-governmental entity;
and any shares, or any rights under such shares, of any private water company,
mutual water company, or other non-governmental entity pursuant to which Trustor
or the Real Property may receive water, water rights and water stock relating to
the Real Property.  Notwithstanding the foregoing, the merger of the leasehold
interest in the portion of the Real Property constituting a leasehold interest
upon the acquisition by Trustor of the fee interest in such portion of the Real
Property shall not constitute a “Transfer” hereunder.

Trustor shall reimburse Beneficiary for all costs and expenses, including
reasonable attorneys’ fees and expenses, incurred by Beneficiary in connection
with the review by Beneficiary of Trustor’s request for Beneficiary’s consent to
any Transfer.

Preservation and Maintenance of Mortgaged Property.

Trustor shall keep the Mortgaged Property and every part thereof in good
condition and repair ordinary wear and tear excepted, and shall not permit or
commit any waste material, impairment, or deterioration outside of the ordinary
course of business of the Mortgaged Property, nor commit, suffer or permit any
act upon or use of the Mortgaged Property in material violation of law or
applicable order of any governmental authority, whether now existing or
hereafter enacted and whether foreseen or unforeseen, or in material violation
of any covenants, conditions or restrictions affecting the Mortgaged Property,
or bring or keep any article upon any of the Real Property or cause or permit
any condition to exist thereon which would be prohibited by or could invalidate
any insurance coverage maintained, or required hereunder to be maintained, by
Trustor on or with respect to any part of the Mortgaged Property, and Trustor
further shall do all other acts which from the character or use of the Mortgaged
Property may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general.  Trustor shall underpin
and support, when necessary under applicable laws, any building, structure or
other improvement situated on the Real Property.  Trustor shall complete or
restore and repair promptly and in a good workmanlike manner any building,
structure or improvement which may be constructed, damaged or destroyed thereon
and pay when due all claims for labor performed and materials furnished
therefor, whether or not insurance or other proceeds are available to cover in
whole or in part the costs of any such completion, restoration or repair;
provided, however, except as permitted under the terms of the



-12-

 

 

--------------------------------------------------------------------------------

 

 

Loan Agreement, Trustor shall not demolish, remove, expand or extend any
building, structure or improvement on the Real Property, nor construct, add to
or materially alter any such building, structure or improvement, nor consent to
or permit any of the foregoing to be done, without in each case obtaining the
prior written consent of Beneficiary thereto, which consent shall not be
unreasonably withheld, conditioned or delayed.  Trustor’s expenditures of Rents
of the Mortgaged Property for the foregoing purposes and for purposes of
satisfying the other obligations described in this Deed of Trust, shall be
limited as provided in the Loan Agreement.

Trustor shall obtain and at all times shall keep in full force and effect and
comply with all governmental permits and requirements as may be necessary under
applicable law, whether now existing or hereafter created, to lawfully
construct, own and operate the Mortgaged Property, including, without limiting
the generality of the foregoing, all applicable environmental and zoning laws,
ordinances and regulations and all certificates of occupancy or equivalent
permits required for such portion of the Mortgaged Property and its occupancy.

Except as disclosed to Beneficiary in writing in accordance with the Loan
Agreement and in any environmental report delivered by Trustor to Beneficiary in
connection with the closing of the indebtedness secured hereby, Trustor
represents and warrants that Trustor has not, and, to the best of Trustor’s
knowledge, no predecessor in title nor any third person at any time occupying or
present on the Mortgaged Property has, at any time prior to or during the
existence of the Obligations, used, generated, disposed of, discharged, stored,
released or threatened the release of any Hazardous Substances (as hereinafter
defined) on, from, under or affecting the Mortgaged Property in any manner that
materially violates any federal, state or local environmental, health or safety
laws, ordinances, regulations, or rules of common law regulating Hazardous
Substances, including those governing the use, refinement, handling, treatment,
removal, storage, production, manufacture, transportation or disposal of
Hazardous Substances as such laws, ordinances, regulations, and rules may be in
effect from time to time and be applicable to the Mortgaged Property
(collectively, the “Environmental Laws”).

Trustor further covenants that Trustor will not, nor shall Trustor permit any
tenants or other occupants of the Mortgaged Property to, at any time in the
future, use, generate, dispose of, discharge, store, release or threaten the
release of any Hazardous Substances on, from, under or affecting the Mortgaged
Property in any manner that materially violates any Environmental Law. 

“Hazardous Substances” means and includes any flammable explosives, radioactive
materials or hazardous, toxic or dangerous wastes, substances or related
materials or any other chemicals, materials or substances, exposure to which is
prohibited, limited or regulated by any federal, state, county, regional or
local authority, including asbestos, PCBs, petroleum products and by-products,
substances defined or listed as “hazardous substances,” “hazardous wastes” or
“toxic substances” or similarly identified in, pursuant to, or for purposes of,
the Hazardous Waste Control Law (Health & Safety Code Section 25100, et seq.);
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended (42 U.S.C. Section 9601, et seq.); the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.); the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901, et seq.); California Health & Safety
Code Section 25117, Section 25316, and any so-called “Superfund” or “Superlien”
law; or any other federal, state or local statute, law, ordinance, code, rule,
or regulation regulating, relating to or imposing liability or standards of
conduct concerning any



-13-

 

 

--------------------------------------------------------------------------------

 

 

hazardous, toxic or dangerous waste, substance or material; or any substances or
mixture regulated under the Toxic Substance Control Act of 1976, as now or
hereafter amended (15 U.S.C. Section 2601 et seq.); and any “toxic pollutant”
under the Clean Water Act, as now or hereafter amended (33 U.S.C. Section 1251
et seq.); and any hazardous air pollutant under the Clean Air Act, as now or
hereafter amended (42 U.S.C. Section 7401 et seq.).

Trustor hereby does and shall defend and indemnify Beneficiary and hold
Beneficiary harmless from and against any and all Claims except for Claims
arising out of Beneficiary’s gross negligence or willful misconduct.  As used
herein, “Claims” mean any and all actual out-of-pocket cost (including
reasonable attorneys’ fees and expenses, and also including fees and expenses of
both outside and staff counsel), expense or loss arising from any and all
claims, losses, liabilities, damages, fines, penalties, charges, administrative
and judicial proceedings and orders, injunctive relief, judgments, remedial
action requirements and enforcement actions of any kind, injury to person,
property or natural resources, and arising, directly or indirectly, in whole or
in part, out of or attributable to the presence, use, generation, disposal,
discharge, storage, release or threatened release of any Hazardous Substances
at, about, on, from, under, within or affecting the Mortgaged Property, or
elsewhere in connection with the transportation of Hazardous Substances to or
from the Mortgaged Property, whether foreseeable or unforeseeable, regardless of
when such presence is discovered and regardless of whether by Trustor, any
employees, agents, contractors or subcontractors of Trustor or any third
person. 

Without limiting the generality of the foregoing and for purposes of
clarification only, Claims include reasonable and actual out-of-pocket costs
incurred by Beneficiary in connection with (i) determining whether the Mortgaged
Property is in compliance with all applicable Environmental Laws, if the
investigation thereof is based on the Beneficiary’s reasonable suspicion of
noncompliance, (ii) any removal, remediation of any kind and disposal of any
Hazardous Substances present at, on, about, under or within the Mortgaged
Property to the extent required by applicable Environmental Laws in effect at
the time of such removal, remediation or disposal, and (iii) any repair of any
damage to the Mortgaged Property or any other property caused by any such
removal, remediation or disposal.  The rights of Beneficiary hereunder shall not
be limited by any investigation or the scope of any investigation undertaken by
or on behalf of Beneficiary in connection with the Mortgaged Property prior to
the date hereof.  This indemnity shall not be limited by any representation,
warranty or indemnity of Trustor made in connection with the Obligations,
irrespective of whether Trustor has knowledge as of the date of this Deed of
Trust or during the term of this Deed of Trust of the matters to which such
representation, warranty or indemnity relate; provided, however, this indemnity
shall not apply to any Claims that are attributable to the presence, use,
generation, disposal, discharge, storage, release or threatened release of any
Hazardous Substance affecting the Mortgaged Property that first occurs after the
date of the foreclosure sale of this Deed of Trust or other acceptable transfer
of the Mortgaged Property to Beneficiary or its nominee or a transfer of the
Mortgaged Property that is first approved in writing by Beneficiary.

Trustor shall give prompt, written notice to Beneficiary of:

any proceeding or inquiry by any governmental authority (including the
California Department of Toxic Substances Control), of which Trustor has
knowledge, with respect to the presence of any Hazardous Substances on the
Mortgaged Property or the migration thereof from or to other property;





-14-

 

 

--------------------------------------------------------------------------------

 

 

all claims made or threatened by any third party against Trustor or the
Mortgaged Property, of which Trustor has knowledge, relating to any loss or
injury resulting from any Hazardous Substances; and

Trustor’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Mortgaged Property that could reasonably be
expected cause the Mortgaged Property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of the
Mortgaged Property under any Environmental Laws.

At any time after the occurrence and during the continuation of an Event of
Default, Beneficiary shall have the right to join and participate in, as a party
if it so elects, any legal proceedings or actions initiated in connection with
any Environmental Laws and have its reasonable attorneys’ fees and expenses in
connection therewith, including fees and expenses of both outside and staff
counsel, paid by Trustor.

In the event that any investigation, site monitoring, containment, cleanup,
removal, restoration or other remedial work of any kind or nature (the “Remedial
Work”) is required under any applicable local, state or federal law or
regulation, any judicial order, or by any governmental entity because of, or in
connection with, the current or future presence, suspected presence, release or
suspected release of Hazardous Substances in or into the air, soil, groundwater,
surface water or soil vapor at, on, about, under or within the Mortgaged
Property (or any portion thereof), Trustor shall within thirty (30) days after
receipt of information that such Remedial Work is required (or such shorter or
longer period of time as may be required under applicable law, regulation, order
or agreement), take reasonable steps to commence to perform, or cause to be
commenced, and thereafter diligently prosecute to completion, all such Remedial
Work.

All costs and expenses of such Remedial Work shall be paid by Trustor, including
the charges of such contractor(s) and/or the consulting engineer, and
Beneficiary’s reasonable attorneys’ fees and costs, including reasonable fees
and costs of both outside and staff counsel incurred in connection with
monitoring or review of such Remedial Work.  In the event Trustor shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work as required in Section 1.9(J) herein, Beneficiary
may, but shall not be required to, cause such Remedial Work to be performed and
all costs and expenses thereof, or incurred in connection therewith, subject to
the provisions of Section 3.7 herein shall become part of the Obligations.

Trustor shall not drill or extract or enter into any new lease for the drilling
for or extraction of oil, gas or other hydrocarbon substances or any mineral of
any kind or character on or from the Mortgaged Property or any part thereof
without first obtaining Beneficiary’s written consent.

Unless required by applicable law or unless Beneficiary has otherwise first
agreed in writing, which agreements shall not be unreasonably withheld or
delayed, Trustor shall not make or allow any material changes to be made in the
nature of the occupancy or use of the Mortgaged Property or any part thereof for
which the Mortgaged Property or such part was intended at the time this Deed of
Trust was delivered.  Trustor shall not initiate or acquiesce in any change in
any zoning or other land use classification now or hereafter in effect and
affecting



-15-

 

 

--------------------------------------------------------------------------------

 

 

the Mortgaged Property or any part thereof without in each case obtaining
Beneficiary’s prior written consent thereto, which consent shall not be
unreasonably withheld or delayed.

Financial Statements; Offset Certificates.

Trustor, without expense to Beneficiary, shall furnish financial statements as
described in the Loan Agreement.

Trustor, within ten (10) days after receiving a request from Beneficiary
therefor, shall furnish a written statement certified by a Responsible Officer
of all amounts Trustor believes are due on the Obligations, whether for
principal or interest on the Notes or otherwise, and stating whether any offsets
or defenses exist against the Obligations and covering such other matters with
respect to any such Obligations as Beneficiary may reasonably require.

Trustee’s Costs and Expenses; Taxes and Water Payments; Husbandry; Subordination
to Crop Financing.

Trustor shall pay all costs, fees and expenses of Trustee, its agents and
counsel in connection with the performance of its duties hereunder, including
the cost of any trustee’s sale guaranty or other title insurance coverage
ordered in connection with any foreclosure proceedings hereunder.  Trustor shall
pay all Taxes constituting a lien upon the Real Property as and when such Taxes
become due and Trustor shall not permit any real estate taxes or assessments to
become delinquent.  Trustor shall pay on or before the due date all assessments
upon water company stock and all charges for water delivered to, appurtenant to,
or used in connection with the Real Property.  Trustor shall at all times work,
prune, cultivate, fertilize, irrigate, spray, dust, harvest, care for and
maintain in a husbandlike manner according the most current industry standards
any groves, orchards, vineyards, or crops growing on the Real Property.  If the
Real Property is improved with any orchards, vineyards, or permanent plantings,
Trustor shall not allow more than five percent of such orchards, vineyards, or
permanent plantings to be removed, uprooted, damaged, or otherwise removed from
production.  If Trustor grants a security interest in crops growing on the Real
Property to a person providing financing for such crops, the security interest
of Beneficiary in such crops shall be subordinate to the security interest of
such person.

Protection of Security; Costs and Expenses.

Trustor shall appear in and defend any action or proceeding purporting to affect
the security hereof or the rights or powers of the Beneficiary or Trustee, and
shall pay all costs and expenses, including cost of evidence of title and
reasonable attorneys’ fees and expenses, in any such action or proceeding in
which Beneficiary or Trustee may appear, and in any suit brought by Beneficiary
to foreclose this Deed of Trust or to enforce or establish any other rights or
remedies of Beneficiary hereunder.

If Trustor fails to perform any of the covenants or agreements contained in this
Deed of Trust, or if any action or proceeding is commenced which affects
Beneficiary’s interest in the Mortgaged Property or any part thereof, including
eminent domain, code enforcement, or proceedings of any nature whatsoever under
any federal or state law, whether now existing or hereafter enacted or amended,
relating to bankruptcy, insolvency, arrangement, reorganization or other form of
debtor relief, or to a decedent, then Beneficiary or Trustee may,



-16-

 

 

--------------------------------------------------------------------------------

 

 

but without obligation to do so upon reasonable notice to Trustor (or without
notice in a case of emergency, or where the giving of notice is impracticable or
where the Tenant or Trustor has abandoned the Mortgaged Property) and without
releasing Trustor from any obligation hereunder, make such appearances, disburse
such sums and take such action as Beneficiary or Trustee deems reasonably
necessary or appropriate to protect Beneficiary’s interest, including
disbursement of reasonable attorneys’ fees, entry upon the Mortgaged Property to
make repairs or take other action to protect the security hereof, and payment,
purchase, contest or compromise of any encumbrance, charge or lien which in the
judgment of either Beneficiary or Trustee appears to be prior or superior
hereto.

Trustor further agrees to pay all reasonable expenses of Beneficiary (including
fees and disbursements of counsel) incident to the protection of the rights of
Beneficiary hereunder, or to enforcement or collection of payment of the
Obligations, whether by judicial or non-judicial proceedings, or in connection
with any bankruptcy, insolvency, arrangement, reorganization or other debtor
relief proceeding of Trustor, or otherwise, including costs of collection of
judgment and costs of appeal.

Any amounts disbursed by Beneficiary or Trustee pursuant to this Section 1.12
shall be additional indebtedness of Trustor secured by this Deed of Trust and
each of the Loan Documents as of the date of disbursement and shall bear
interest at the variable interest rate set forth in the Loan Agreement.  All
such amounts shall be payable by Trustor upon written demand.  Nothing contained
in this Section 1.12 shall be construed to require Beneficiary or Trustee to
incur any expense, make any appearance, or take any other action.

Warranty of Title.

Trustor hereby represents and warrants to Beneficiary that, except for the
Permitted Liens, Trustor is well seized of an indefeasible estate in fee simple
or leasehold, as applicable, in the Mortgaged Property hereby encumbered and has
good title to all existing personal property hereby encumbered and has good
right, full power and lawful authority to convey and encumber the same in the
manner and form aforesaid; that the same is free and clear of all liens, charges
and encumbrances whatsoever, including, as to the personal property and
fixtures, security agreements, conditional sales contracts and anything of a
similar nature, excepting only the Permitted Liens, and that Trustor shall and
will warrant and forever defend the title to the Mortgaged Property against the
claims of all persons whomsoever.

Subordinate Mortgage.

Trustor (i) represents as a special inducement to Beneficiary to make the loan
secured hereby that as of the date hereof the Mortgaged Property is not
encumbered for purposes of securing debt junior to this Deed of Trust other than
as specifically permitted by the Loan Agreement, and covenants that there shall
be none as of the date when this Deed of Trust becomes of record, and (ii)
agrees that Trustor will not, without the prior written consent of Beneficiary
being first had and obtained, which consent may be withheld by Beneficiary in
its sole and absolute discretion and without regard to the adequacy of its
security hereunder, execute or deliver any pledge, security agreement, mortgage
or deed of trust covering all or any portion of the Mortgaged Property or any
interest therein.





-17-

 

 

--------------------------------------------------------------------------------

 

 

Collection of Rents, Issues and Profits.

Notwithstanding Section 1.6 herein, Beneficiary confers upon Trustor a license
to collect and retain the Rents as they become due and payable; provided,
however, that Beneficiary may at any time after the occurrence and during the
continuation of an Event of Default (as hereinafter defined) and without regard
to the value of the security, in Beneficiary’s sole discretion and without
notice to Trustor, revoke said license and may collect and retain any or all of
the Rents, without taking possession of all or any part of the Mortgaged
Property.

Upon such revocation of Trustor’s license, Trustor shall immediately turn over
to Beneficiary all of the Rents.

The right of Beneficiary to collect Rents as herein provided shall not be deemed
to grant to Beneficiary or Trustee the right to possession of the Property,
except as expressly herein provided, or to impose upon Beneficiary or Trustee
the duty to produce any Rents or maintain the Property in whole or in part.

Any Rents collected by Beneficiary may be applied by Beneficiary, in its sole
discretion, against any of the Obligations whether now existing or hereafter
arising.  Collection of any Rents by Beneficiary shall not waive any other right
or remedy of Beneficiary hereunder or any notice of default given hereunder or
invalidate any acts done pursuant to notice.

ARTICLE I

EVENTS OF DEFAULT

Each of the following shall constitute an event of default (“Event of Default”)
hereunder:

The occurrence of any Event of Default under and as defined in any of the Loan
Documents (giving effect to any grace period set forth therein).

Failure to make any payment of principal or interest, fees, expenses or any
other amount owing in respect of the Obligations or failure to make any other
payment of money required on the part of Trustor under this Deed of Trust and
the Loan Documents when and as the same shall become due and payable (giving
effect to any grace period set forth in the Loan Agreement), whether at maturity
or by acceleration or as part of any prepayment or otherwise.

Failure to perform any of the covenants or agreements of Trustor contained
(a) herein, or (b) in the Loan Agreement, or (c) in any of the Loan Documents,
which covenant or agreement does not involve the payment of money subject,
however, in the case of any of the Loan Documents, to the expiration of the
period of time, if any, permitted for cure of such failure thereunder.

Any representation or warranty made herein, in any of the Loan Documents, in any
written statement pursuant thereto or hereto, or in any other report, financial
statement, certificate or schedule made or delivered to Beneficiary by Borrower
proves to be untrue or incorrect in any material respect, as of the date when
made.





-18-

 

 

--------------------------------------------------------------------------------

 

 

Any other event which constitutes an Event of Default (giving effect to any
applicable grace period) by Trustor under any of the Loan Documents, or gives
Beneficiary the right to accelerate the maturity of the Obligations, or any part
thereof.

ARTICLE II

REMEDIES

Upon the occurrence of any Event of Default and during the continuation thereof,
Trustee and Beneficiary shall have, in their sole discretion, any and all of the
following rights and remedies without regard to the adequacy of any security for
the Obligations hereby secured:

Acceleration.

Beneficiary may declare the entire principal amount of the Notes then
outstanding (if not then due and payable) and accrued and unpaid interest
thereon, and all other sums or payments required thereunder, to be due and
payable immediately, without presentment, demand, protest or further notice of
any kind, all of which are expressly waived by Trustor.

Upon such acceleration and notwithstanding the stated maturity of the
Obligations, the principal amount of each Obligation, the accrued and unpaid
interest thereon and all other sums or payments required thereunder shall
thereupon become and be immediately due and payable.  Any acceleration may be
rescinded and annulled by Beneficiary.  No such rescission and annulment shall
affect any subsequent Event of Default or acceleration or impair any right of
Beneficiary with respect to any subsequent Event of Default or acceleration.

Entry.

Irrespective of whether Beneficiary exercises the option to accelerate provided
in Section 3.1 above, Beneficiary, in person or by agent, with or without
bringing any action or proceeding, may enter upon, take possession of, manage
and operate the Mortgaged Property or any part thereof and do all things
necessary or appropriate in Beneficiary’s sole discretion in connection
therewith, including making and enforcing, and if the same be subject to
modification or cancellation, modifying or canceling Tenant Leases upon such
terms or conditions as Beneficiary deems proper, obtaining and evicting tenants,
and fixing or modifying rents, contracting for and making repairs and
alterations, and doing any and all other acts which Beneficiary deems proper to
protect the security hereof; and either with or without so taking possession, in
its own name or in the name of Trustor, sue for or otherwise collect and receive
the Rents, including those past due and unpaid, and apply the same, less costs
and expenses of operation and collection, including reasonable attorneys’ fees
and expenses, upon any of the Obligations, and in such order as Beneficiary may
determine.

Upon request of Beneficiary, Trustor shall assemble and make available to
Beneficiary at the site of the Real Property covered hereby any of the Mortgaged
Property which has been removed therefrom to the extent such assemblage and
return is commercially reasonable.

The entering upon and taking possession of the Mortgaged Property, or any part
thereof, the collection of any Rents and the application thereof as aforesaid
shall not



-19-

 

 

--------------------------------------------------------------------------------

 

 

cure or waive any default theretofore or thereafter occurring or affect any
notice of default hereunder or invalidate any act done pursuant to any such
default or notice, and, notwithstanding continuance in possession of the
Mortgaged Property or any part thereof by Beneficiary, Trustee or a receiver,
and the collection, receipt and application of the Rents, Beneficiary shall be
entitled to exercise every right provided for in this Deed of Trust or by law or
in equity upon or after the occurrence of an Event of Default, including  the
right to exercise the power of sale.

Any of the actions referred to in this Section 3.2 may be taken by Beneficiary
irrespective of whether any notice of default or election to sell has been given
hereunder and without regard to the adequacy of the security for the
Obligations.

Appointment of Receiver.

Upon an Event of Default and at any time during the continuation thereof,
Beneficiary may elect to seek the court appointment of a receiver to enter upon,
take possession of, manage, and operate the Mortgaged Property or any part
thereof, and Trustor hereby consents to the appointment of a receiver hereunder.

Trustor hereby consents and stipulates that Beneficiary need only provide
Trustor with two (2) Business Days’ notice of Beneficiary’s motion to seek court
appointment of a receiver for Mortgaged Property.

Trustor further stipulates that at such hearing on Beneficiary’s motion to
appoint a receiver for the Mortgaged Property, a copy of this recorded Deed of
Trust can be entered into evidence without any objection from Trustor.

Upon the appointment of a receiver for the Mortgaged Property, Trustor agrees to
immediately furnish to such receiver any and all (i) security deposits, and (ii)
Rents that Trustor has in its possession or control.

Any action taken under this section may be taken by Beneficiary or Trustee with
or without regard to the adequacy of the security for the Obligations secured
hereunder, and whether or not notice of default has been recorded.

Judicial Action.

Beneficiary may bring an action in any court of competent jurisdiction to
foreclose this instrument or to enforce any of the covenants and agreements
hereof.

Power of Sale.

Beneficiary may elect to cause the Mortgaged Property or any part thereof to be
sold under the power of sale herein granted in any manner permitted by
applicable law.

In connection with any sale or sales hereunder, Beneficiary may elect to treat
any of the Mortgaged Property which consists of a right in action or which is
property that can be severed from the Real Property covered hereby or any
improvements thereon without causing structural damage thereto as if the same
were personal property, and dispose of the same in accordance with applicable
law, separate and apart from the sale of Real Property.





-20-

 

 

--------------------------------------------------------------------------------

 

 

Any sale of any personal property hereunder shall be conducted in any manner
permitted by the California Commercial Code.  Where the Mortgaged Property
consists of real and personal property or fixtures, whether or not such personal
property is located on or within the Real Property, Beneficiary may elect in its
discretion to exercise its rights and remedies against any or all of the Real
Property, personal property, and fixtures in such order and manner as is now or
hereafter permitted by applicable law.

Without limiting the generality of the foregoing, Beneficiary may, in its sole
and absolute discretion and without regard to the adequacy of its security,
elect to proceed against any or all of the Real Property, personal property and
fixtures in any manner permitted under the California Commercial Code; and if
the Beneficiary elects to proceed in the manner permitted under the California
Commercial Code, the power of sale herein granted shall be exercisable with
respect to all or any of the Real Property, personal property and fixtures
covered hereby, as designated by Beneficiary, and the Trustee is hereby
authorized and empowered to conduct any such sale of any of the Real Property,
personal property and fixtures in accordance with the procedures applicable to
real property.

Where the Mortgaged Property consists of real property and personal property,
any reinstatement of the obligation secured hereby, following default and an
election by the Beneficiary to accelerate the maturity of said obligation, which
is made by Trustor or any other person or entity permitted to exercise the right
of reinstatement under Civil Code Section 2924c or any successor statute, shall
not prohibit the Beneficiary from conducting a sale or other disposition of any
personal property or fixtures or from otherwise proceeding against or continuing
to proceed against any personal property or fixtures in any manner permitted by
the California Commercial Code; nor shall any such reinstatement invalidate,
rescind or otherwise affect any sale, disposition or other proceeding held,
conducted or instituted with respect to any personal property or fixtures prior
to such reinstatement or pending at the time of such reinstatement.  Any sums
paid to Beneficiary in effecting any reinstatement pursuant to Section 2924c of
the California Civil Code shall be applied to the Obligations and to the
Beneficiary’s and Trustee’s reasonable costs and expenses in the manner required
by California Civil Code Section 2924c.

Should Beneficiary elect to sell any portion of the Mortgaged Property which is
real property or which is personal property or fixtures that Beneficiary has
elected under Section 9-604 of the California Commercial Code to sell together
with real property in accordance with the laws governing a sale of real
property, Beneficiary or Trustee shall give such notice of default and election
to sell as may then be required by law.  Thereafter, upon the expiration of such
time and the giving of such notice of sale as may then be required by law, and
without the necessity of any demand on Trustor, Trustee, at the time and place
specified in the notice of sale, shall sell said real property or part thereof
at public auction to the highest bidder for cash in lawful money of the United
States.  Trustee may, and upon request of Beneficiary shall, from time to time,
postpone any sale hereunder by public announcement thereof at the time and place
noticed therefor.

If the Mortgaged Property consists of several lots, parcels or items of
property, Beneficiary may:  (i) designate the order in which such lots, parcels
or items shall be offered for sale or sold, or (ii) elect to sell such lots,
parcels or items through a single sale, or



-21-

 

 

--------------------------------------------------------------------------------

 

 

through two or more successive sales, or in any other manner Beneficiary deems
in its best interest.

Any person, including Trustor, Trustee or Beneficiary, may purchase at any sale
hereunder, and Beneficiary shall have the right to purchase at any sale
hereunder by crediting upon the bid price the amount of all or any part of the
Obligations.

If Beneficiary is the successful bidder, it may apply any of the outstanding
Obligations secured hereby in settlement of the purchase price.

Should Beneficiary desire that more than one sale or other disposition of the
Mortgaged Property be conducted, Beneficiary may, at its option, cause the same
to be conducted simultaneously, or successively, on the same day, or at such
different days or times and in such order as Beneficiary may deem to be in its
best interests, and no such sale shall terminate or otherwise affect the lien of
this Deed of Trust on any part of the Mortgaged Property not sold until the
Obligations have been fully paid.

In the event Beneficiary elects to dispose of the Mortgaged Property through
more than one sale, Trustor agrees to pay the costs and expenses of each such
sale and of any judicial proceedings wherein the same may be made, including
reasonable compensation to Trustee and Beneficiary, their agents and counsel,
and to pay all expenses, liabilities and advances made or incurred by Trustee in
connection with such sale or sales, together with interest on all such advances
made by Trustee at the Default Rate provided in the Loan Agreement.

Upon any sale hereunder, Trustee shall execute and deliver to the purchaser or
purchasers a deed or deeds conveying the property so sold, but without any
covenant or warranty whatsoever, express or implied, whereupon such purchaser or
purchasers shall be let into immediate possession; and the recitals in any such
deed or deeds of facts, such as default, the giving of notice of default and
notice of sale, and other facts affecting the regularity or validity of such
sale or disposition, shall be conclusive proof of the truth of such facts and
any such deed or deeds shall be conclusive against all persons as to such facts
recited therein.

Proceeds of Sale.

The proceeds of any sale made under or by virtue of this Article III, together
with all other sums which then may be held by Trustee or Beneficiary under this
Deed of Trust, whether under the provisions of this Article III or otherwise,
shall be applied as follows:

FIRST:  To the payment of the costs and expenses of sale and of any judicial
proceedings wherein the same may be made, including reasonable compensation to
Trustee and Beneficiary, their agents and counsel, recording and title fees,
escrow fees and to the payment of all expenses, liabilities and advances made or
incurred by Trustee under this Deed of Trust, together with interest on all
advances made by Trustee at the Default Rate. 

SECOND:  To the payment of any and all sums expended by Beneficiary under the
terms hereof, not then repaid, with accrued interest at the Default Rate, and
all other sums required to be paid by Trustor pursuant to any provisions of this
Deed of Trust or any of the Loan Documents, including all expenses, liabilities
and advances made or incurred by



-22-

 

 

--------------------------------------------------------------------------------

 

 

Beneficiary under this Deed of Trust or in connection with the enforcement
thereof, together with interest thereon as herein provided with the exception of
any sums due pursuant to the provisions of Sections 1.9 and 3.7 hereunder, which
sums, as consistent with California Code of Civil Procedure section 736 and the
right of Beneficiary to enforce its secured environmental provisions
notwithstanding California Civil Code section 580d and California Code of Civil
Procedure section 726, shall be payable from sale proceeds after application to,
and payment in full of all unpaid principal and interest under the Obligations.

THIRD:  To the payment of the entire amount then due, owing or unpaid for
principal and interest upon the Obligations.

FOURTH:  The remainder, if any, to the person or persons legally entitled
thereto.

Environmental Remedies.

At any time after the occurrence and during the continuance of an Event of
Default under Trustor’s obligations contained in Section 1.9 hereof but without
limiting any other rights of remedies of Beneficiary hereunder, under the Loan
Documents or at law or in equity:

Beneficiary, acting by itself or through a court-appointed receiver, may enter
upon, possess, manage, operate, dispose of, and contract to dispose of the
Mortgaged Property or any part thereof; take custody of all accounts; negotiate
with any Governmental Authority with respect to the Mortgaged Property’s
compliance with Environmental Laws and any Remedial Action; take any action
necessary to enforce compliance with Environmental Laws, including spending
Rents to abate the problem; make, terminate, enforce or modify Tenant Leases of
the Mortgaged Property upon such terms and conditions as Beneficiary deems
proper; contract for goods and services, hire agents, employees, and counsel,
make repairs, alterations, and improvements to the Mortgaged Property necessary,
in Beneficiary’s judgment, to protect the security hereof; and/or take any and
all other actions which may be necessary or desirable to comply with Trustor’s
Obligations hereunder and under the Documents.

With notice (or without notice in a case of emergency, or where the giving of
notice is impracticable or where the Tenant or Trustor has abandoned the
Mortgaged Property), and without releasing Trustor from any Obligation
hereunder, to cure any default of Trustor and, in connection therewith,
Beneficiary or its agents, acting by itself or through a court appointed
receiver, may enter upon the Mortgaged Property or any part thereof and perform
such acts and things as Beneficiary deems necessary or desirable to inspect,
investigate, assess, and protect the security hereof, including of any of its
other rights:

(i) to obtain a court order to enforce Beneficiary’s right to enter and inspect
the Mortgaged Property, including under California Civil Code Section 2929.5, to
which the decision of Beneficiary as to whether there exists a Release or
threatened Release of  Hazardous Materials onto the Mortgaged Property shall be
deemed reasonable and conclusive as between the parties hereto, if made in
reasonable and good faith; and

(ii) to have a receiver appointed, including, under California Code of Civil
Procedure section 564 to enforce Beneficiary’s right to enter and inspect the
Mortgaged Property for Hazardous Materials.





-23-

 

 

--------------------------------------------------------------------------------

 

 

All reasonable costs and expenses reasonably incurred by Beneficiary with
respect to the audits, tests, inspections, and examinations which Beneficiary
may conduct, including the fees of the engineers, laboratories, contractors,
consultants, and attorneys, shall be paid by Trustor.  All such costs and
expenses reasonably incurred by Trustee and Beneficiary (including court costs,
reasonable consultant fees and attorney fees, whether incurred in litigation or
not and whether before or after judgment) shall bear interest at the Default
Rate, from the date they are incurred until said sums have been paid.

To seek a judgment that Trustor has breached its covenants, representations
and/or warranties with respect to Hazardous Materials set forth above in
Section 1.9, by commencing and maintaining an action or actions in any court of
competent jurisdiction for breach of contract, whether commenced prior to
foreclosure of the Mortgaged Property or after foreclosure of the Mortgaged
Property, for Environmental Liabilities relating to the Mortgaged Property.  All
Environmental Liabilities incurred by Beneficiary (including court costs,
consultant fees and reasonable attorneys fees, whether incurred in litigation or
not and whether before or after judgment) shall bear interest at the Default
Rate from the date of expenditure until said sums have been paid.

Trustor acknowledges and agrees that Trustor shall be fully liable for the
Environmental Liabilities hereunder, and such liability shall not be limited to
the original principal amount of the Obligations secured hereby, and Trustor’s
Obligations shall survive the foreclosure, deed in lieu of foreclosure, release,
reconveyance, or any other transfer of the Mortgaged Property or this Deed of
Trust.

Beneficiary may waive its lien against the Mortgaged Property or any portion
thereof, whether fixtures or personal property, to the extent such property is
found to be environmentally impaired in accordance with  California Code of
Civil Procedure section 726.5 and to exercise any and all rights and remedies of
an unsecured creditor against Trustor and all of Trustor’s assets and property
for the recovery of any deficiency and Environmental Liabilities, including
seeking an attachment order under California Code of Civil Procedure section
483.010.  As between Beneficiary and Trustor, for purposes of California Code of
Civil Procedure section 726.5, Trustor shall have the burden of proving that
Trustor or any related party (or any affiliate or agent of Trustor or any
related party) was not in any way negligent in permitting the Release or
threatened Release of the Hazardous Materials onto the Mortgaged Property.

Trustor acknowledges and agrees that, notwithstanding any term or provision
contained herein or in the Loan Documents, all judgments and awards entered
against Trustor on the Obligations herein pursuant to a valid waiver of
Beneficiary’s lien under California Code of Civil Procedure section 726.5 shall
be exceptions to any nonrecourse or exculpatory provision of the Loan Documents,
if any, and Trustor shall be fully liable for all judgments and awards entered
against Trustor hereunder and such liability shall not be limited to the
original principal amount of the Obligations secured by this Deed of Trust but
shall include all of the unpaid Obligations and Trustor’s Obligations shall
survive deed in lieu of foreclosure, release, reconveyance, or any other
transfer of the Mortgaged Property or this Deed of Trust.

Waiver of Marshalling.

Trustor, for itself and for all persons hereafter claiming through or under it
or who may at any time hereafter become holders of liens junior to the lien of
this Deed of Trust,



-24-

 

 

--------------------------------------------------------------------------------

 

 

hereby expressly waives and releases all rights to direct the order in which any
of the Mortgaged Property shall be sold in the event of any sale or sales
pursuant hereto and to have any of the Mortgaged Property and/or any other
property now or hereafter constituting security for any of the indebtedness
secured hereby marshaled upon any foreclosure of this Deed of Trust or of any
other security for any of said indebtedness.

Trustor hereby waives and disclaims any state law or principle of equity which
limits the ability of Beneficiary to sell or dispose of the Mortgaged Property
in multiple nonjudicial foreclosure actions, rather than one nonjudicial
foreclosure action, by parcel rather than en masse, or to obtain and/or force a
deficiency judgment in respect of any sale of any piece of Mortgaged Property.

Remedies Cumulative.

No remedy herein conferred upon or reserved to Trustee or Beneficiary is
intended to be exclusive of any other remedy herein or by law provided, but each
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

No delay or omission of Trustee or Beneficiary to exercise any right or power
accruing upon any Event of Default shall impair any right or power or shall be
construed to be a waiver of any Event of Default or any acquiescence thereof,
and every power and remedy given by this Deed of Trust to Trustee or Beneficiary
may be exercised from time to time as often as may be deemed expedient by
Trustee or Beneficiary.

If there exists additional security for the performance of the Obligations
secured hereby, Beneficiary, at its sole option, and without limiting or
affecting any of its rights or remedies hereunder, may exercise any of the
rights and remedies to which it may be entitled hereunder either concurrently
with whatever rights and remedies it may have in connection with such other
security or in such order as it may determine.

Any application of any amounts or any portion thereof held by Beneficiary at any
time as additional security hereunder to any indebtedness secured hereby shall
not extend or postpone the due dates of any payments due from Trustor to
Beneficiary hereunder or under the Obligations or any of the Loan Documents, or
change the amounts of any such payments or otherwise be construed to cure or
waive any default or notice of default hereunder or invalidate any act done
pursuant to any such default or notice.

ARTICLE III

MISCELLANEOUS

Notice of Sale.

Any power granted to Beneficiary in this Deed of Trust may be exercised,
pursuant to a single notice of trustee’s sale, separately with respect to each
and every item or parcel of property or with respect to groups and assemblages
of property, in Beneficiary’s sole discretion, and may be exercised on separate
days or at separate times or in separate places; the



-25-

 

 

--------------------------------------------------------------------------------

 

 

exercise of such power of sale shall not be an action for purposes of any law or
statute pertaining to actions to enforce secured transactions.

Non-Waiver.  

By accepting payment of any amount after its due date or late performance of any
obligation secured hereby, Beneficiary will not waive its right either to
require prompt payment when due of any other amounts or prompt performance of
any other Obligations so secured or to declare a default for failure to pay or
perform when due.  No exercise of any right or remedy by Beneficiary or Trustee
hereunder shall constitute a waiver of any other right or remedy herein
contained or provided by law.

No waiver by Trustee or Beneficiary will be effective unless it is in writing
and then only to the extent specifically stated.  Without limiting the
generality of the foregoing, any payment made by the Beneficiary for insurance
premiums or any other charges affecting the Mortgaged Property, shall not
constitute a waiver of Trustor’s default in making such payments and shall not
obligate Beneficiary to make any further payments.

Severability.

If any provision hereof should be held unenforceable or void, then such
provision shall be deemed separable from the remaining provisions and shall in
no way affect the validity of this Deed of Trust, except that if such provision
relates to the payment of any monetary sum, then Beneficiary may at its option
declare the Obligations and all other sums secured hereby immediately due and
payable.

Certain Charges.

Trustor agrees to pay Beneficiary for each statement of Beneficiary as to the
Obligations secured hereby, furnished at Trustor’s request, the maximum fee
allowed by law, or if there be no maximum fee, then such reasonable fee as is
charged by Beneficiary as of the time said statement is furnished.

Trustor further agrees to pay the lawful charges of Beneficiary for any other
service rendered Trustor, or on its behalf, connected with this Deed of Trust or
the indebtedness secured hereby, including the delivery to an escrow holder of a
request for full or partial reconveyance of this Deed of Trust, transmitting to
an escrow holder moneys secured hereby, changing its records pertaining to this
Deed of Trust and indebtedness secured hereby to show a new owner of the
Mortgaged Property, and replacing an existing policy of insurance held hereunder
with another such policy.

Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration, or other
communication shall or may be given or delivered to or served upon any of the
parties by another, or whenever any of the parties desires to give or deliver or
serve upon another any communication with respect to this Deed of Trust, each
such notice, demand, request, consent, approval, declaration, or other
communication shall be in writing (including, unless the context expressly
otherwise provides, by facsimile transmission or electronic transmission,
provided that any matter transmitted by Trustor by facsimile or electronic
transmission shall be followed promptly by delivery of a hard



-26-

 

 

--------------------------------------------------------------------------------

 

 

copy original thereof) and mailed, faxed or delivered, to the address or
facsimile number specified below (or to such other address as shall be
designated by such party in a written notice to the other parties).  All such
notices, requests and communications shall, when transmitted by overnight
delivery, faxed, or electronic transmission be effective when delivered by
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine or email, respectively, or if mailed, upon the third Business Day after
the date deposited into the U.S. mail, or if delivered, upon delivery

If to Beneficiary at:

 

American AgCredit, FLCA

5560 S. Broadway

Eureka, California  95503

Attention:Account Officer – Pine Ridge Winery

 

 

If to Trustee at:

Fidelity National Title Company

1201 Vine Street, Suite 101

Healdsburg, CA 95448

 

If to Trustor, at:

Pine Ridge Winery, LLC

2700 Napa Valley Corporate Drive, Suite B

Napa, CA 94558

Attention: Chief Financial Officer

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration, or other
communication to the persons designated above to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration, or other communication.

Trustor Not Released.

Extension of the time for payment or modification of the terms of payment of any
sums secured by this Deed of Trust granted by Beneficiary to any successor in
interest of Trustor shall not operate to release, in any manner, the liability
of the original Trustor except to the extent set forth in such extension or
modification.  Beneficiary shall not be required to commence proceedings against
such successor or refuse to extend time for payment or otherwise modify the
terms of payment of the sums secured by this Deed of Trust by reason of any
demand made by the original Trustor.

Without affecting the liability of any person, including Trustor, for the
payment of any indebtedness secured hereby, or the lien of this Deed of Trust on
the remainder



-27-

 

 

--------------------------------------------------------------------------------

 

 

of the Mortgaged Property for the full amount of any such indebtedness and
liability unpaid, Beneficiary and Trustee are respectively empowered as follows:

(i) Beneficiary may from time to time and without notice:

release any person liable for the payment of any of the Obligations,

extend the time or otherwise alter the terms of payment of any of the
Obligations,

accept additional real or personal property of any kind as security therefor,
whether evidenced by deeds of trust, mortgages, security agreements or any other
instruments of security, or

alter, substitute or release any property securing the Obligations.

(ii) Trustee may, at any time, and from time to time, upon the written request
of Beneficiary

(a) consent to the making of any map or plat of the Mortgaged Property or any
part thereof,

join in granting any easement or creating any restriction thereon,

join in any subordination or other agreement affecting this Deed of Trust or the
lien or charge hereof, or

reconvey, without any warranty, all or part of the Mortgaged Property.

Inspection.

Upon reasonable notice to Trustor, Beneficiary may at any reasonable time or
times make or cause to be made entry upon and inspections of the Mortgaged
Property or any part thereof in person or by agent.

Reconveyance.

Upon the payment in full of all sums secured by this Deed of Trust and upon
satisfaction of other conditions set forth in the Loan Agreement, Beneficiary
shall request Trustee to reconvey the Mortgaged Property and shall surrender
this Deed of Trust and all notes evidencing indebtedness secured by this Deed of
Trust to Trustee.

Under the conditions referred to in subparagraph (A) above, and upon payment of
its fees and any other sums owing to it under this Deed of Trust, Trustee shall
reconvey the Mortgaged Property without warranty to the person or persons
legally entitled thereto.  Such person or persons shall pay all costs of
recordation, if any.





-28-

 

 

--------------------------------------------------------------------------------

 

 

The recitals in such reconveyance of any matters or facts shall be conclusive
proof of the truthfulness thereof.  The grantee in such reconveyance may be
described as “the person or persons legally entitled thereto.”

Interpretation.

Wherever used in this Deed of Trust, unless the context otherwise indicates a
contrary intent, or unless otherwise specifically provided herein, the word
“Trustor” shall mean and include both Trustor and any subsequent owner or owners
of the Mortgaged Property, and the word “Beneficiary” shall mean and include not
only the original Beneficiary hereunder but also any future owner and holder,
including pledgees, of the Obligations secured hereby.

In this Deed of Trust whenever the context so requires the singular number
includes the plural and conversely.  Use of the term “including” shall mean
“including, but not limited to.”

Specific enumeration of rights, powers and remedies of Trustee and Beneficiary
and of acts which they may do and of acts to be done and not to be done by
Trustor is not to be deemed to exclude or limit the general.

The captions, headings and arrangements used in this deed of trust are for
convenience only and do not in any way affect, limit, amplify or modify the
terms and provisions hereof.

No provision of this Deed of Trust shall be construed against or interpreted to
the disadvantage of any party hereto by any court or other governmental or
judicial authority by reason of such party’s having or being deemed to have
structured, drafted or dictated such provision.

Consent; Delegation to Sub-Agents.

The granting or withholding of consent by Beneficiary to any transaction as
required by the terms hereof shall not be deemed a waiver of the right to
require consent to future or successive transactions.  Wherever a power of
attorney is conferred upon Beneficiary hereunder, it is understood and agreed
that such power is conferred with full power of substitution, and Beneficiary
may elect in its sole discretion to exercise such power itself or to delegate
such power, or any part thereof, to one or more sub agents.

Successors and Assigns.

Subject to the provisions of Section 1.8 of this Deed of Trust, all of the
grants, Obligations, covenants, agreements, terms, provisions and conditions
herein shall run with the land and shall apply to, bind and inure to the benefit
of, the heirs, administrators, executors, personal representatives, successors,
legatees, devisees and assigns of Trustor and the successors in trust of Trustee
and the endorsees, transferees, successors and assigns of Beneficiary.





-29-

 

 

--------------------------------------------------------------------------------

 

 

Governing Law.

Except as otherwise as expressly provided in any of the Loan Documents, in all
respects, including all matters of construction, validity and performance, this
Deed of Trust and the Obligations arising hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws, and any applicable laws of the
United States of America.

Substitution of Trustee.

Beneficiary may remove Trustee at any time or from time to time and appoint a
successor trustee, and upon such appointment, all powers, rights, duties and
authority of Trustee, as aforesaid, shall thereupon become vested in such
successor (the “Substitute Trustee”).

The Substitute Trustee shall be appointed by written instrument duly recorded in
the county where the Mortgaged Property is located, which appointment may be
executed by Beneficiary or in any manner permitted by applicable law.

Trustee may resign by written instrument executed by Trustee, containing
reference to this Deed of Trust and its place of record, which, when recorded in
the office in which this Deed of Trust is recorded, and when delivered to
Beneficiary in accordance with Section 4.5 hereof, shall be conclusive proof of
the proper appointment of such successor Trustee.

No Merger.

There shall be no merger of the lien created by this Deed of Trust with the fee
estate in the Mortgaged Property, or any interest therein or portion thereof, by
reason of the fact that the same person or entity may own or hold (a) the lien
created by this Deed of Trust or any interest therein and (b) the fee estate in
the Mortgaged Property or any interest therein or portion thereof; and no merger
shall occur unless and until Beneficiary and Trustee shall join in a written
instrument effecting such merger and shall duly record the same.

Consistency with Loan Agreement.

The parties hereto agree that all actions taken by the parties hereto and all
interpretations of all terms and provisions hereof shall be taken or interpreted
(as the case may be) in a manner consistent with the Loan Agreement.

Request for Notices.

Trustor hereby requests that a copy of any notice of default and notice of sale
as may be required by law be mailed to Trustor at its address above stated.

[remainder of page intentionally left blank; signature is on next page.]

 





-30-

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Deed of Trust the day and
year first hereinabove written.

Trustor:

Pine Ridge Winery, LLC, a Delaware limited liability company

 

By:      /s/ Shannon McLaren_

Name: Shannon McLaren

Title:   CFO, Crimson Wine Group, Ltd., Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page Trust Deed]



-31-

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF INSTRUMENTS

 

 

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

STATE OF CALIFORNIA)

)SS.

COUNTY OF)

 

On __________ before me, , Notary Public, personally appeared
________________________________ who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.



Signature _______________________________(Seal)

 

 

 

 

 

 

 

 

 

[Signature Page Trust Deed]



-32-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

(Description of the Real Property)

THE REAL PROPERTY REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF
HEALDSBURG, COUNTY OF SONOMA, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

Tract One (APN: 089-120-090-000):

Parcel One:

Commencing at a spike in the center of a 60 foot street known as Hassett Lane,
at the Northwesterly corner of the 2.69 acre tract conveyed by Exchange Bank, a
corporation, to Scatena Wine Company, a corporation; thence East 30 feet to an
iron pipe on the Easterly line of Hassett Lane, and at the point of intersection
of the lands herein described and the lands conveyed by C.R. Petrie et ux, to
Marion F. Getts, et ux, by deed dated March 6, 1944, and recorded in Liber 605
of Official Records, Page 101; thence along the dividing line of the premises
herein described and said lands, East 235.8 feet to an iron pipe; North 88° 23'
52" East, 269.88 feet to an iron pipe on the Westerly line of the Northwestern
Pacific Railroad right of way; thence along the Westerly line of said right of
way, South 3° 30' East, 524.5 feet to an iron pipe; South 4° East, 109 feet to
an iron pipe at the Northeasterly corner of the one acre tract conveyed by Floyd
D. Darby, et ux, to John F. Miller, et al, by deed dated February 16, 1928, and
recorded in Liber 195 of Official Records, Page 316, Sonoma County Records;
thence along the dividing line between said lands, North 88° 30' West, 209.85
feet to an iron pipe; thence along the dividing line of the premises herein
described and said tract and of the 2.63 acre tract conveyed by John F. Miller,
et ux, to John F. Miller, et al, by deed dated April 23, 1928 and recorded in
Liber 195 of Official Records, Page 389, Sonoma County Records, South 2° West,
284.9 feet to an iron pipe; North 88° West, 50.5 feet to an iron bar at the
Northwesterly corner of said 2.63 acre tract; thence along the dividing line of
the premises herein described and the 1.31 acre tract (conveyed in Parcel 3) of
the deed made by R. B. Tedford to Mary A. Tedford, dated May 25, 1925, and
recorded in Liber 160 of Official Records, Page 222, West, 265.68 feet to an
iron pipe on the Easterly line of Hassett Lane; thence West 30 feet to a spike
in the center of said lane; thence along the center of Hassett Lane, North
521.37 feet to the Southwesterly corner of the tract of land conveyed by Orsola
Nurisso to Louis Nurisso, by deed dated February 17, 1940, and recorded in Liber
495 of Official Records, Page 310, as modified by that Boundary Line Agreement
between Seghesio Wineries, Inc., a California Corporation, and Charles H.
Nurisso and Margaret Nurisso, his wife, recorded as Document Number 81-031321,
both Sonoma County Records; thence along the dividing line between the premises
herein described and said land of Nurisso, North 88° 30' East, 275 feet to an
iron pipe; North 0° 30' West, 147 feet to an iron bar; South 88° 30' West, 275
feet to a spike in the center of Hassett Lane; thence along the center of said
lane, North 0° 30' West, 234 feet to the point of commencement.

Excepting therefrom that portion lying in Hassett Lane, being the Easterly 30
feet thereof.





-33-

 

 

--------------------------------------------------------------------------------

 

 

Also excepting therefrom that land conveyed to the City of Healdsburg, a
Municipal Corporation by Document Number 2011-003827, Sonoma County Records, and
described therein as follows:

Being a portion of the Lands of Seghesio Wineries, Inc., as described in that
deed recorded in Book 2111 of Official Records at Page 81, Sonoma County Records
and being more particularly described as follows:

Beginning at a 1/2" rebar with aluminum cap stamped LS 4769 marking the
Northeasterly corner of said Lands of Seghesio Wineries, Inc.; thence from said
point of beginning along the Northerly boundary of said Lands of Seghesio
Wineries, Inc., South 87° 12' 50" West, 41.66 feet; thence leaving said
Northerly boundary and proceeding South 34° 25' 49" East, 39.68 feet; thence
along the arc of a tangent circular curve to the right, with a radius of 92.50
feet, through a central angle of 17° 25' 49", a distance of 28.14 feet; thence
South 17° 00' 00" East, 52.89 feet to a point of the Easterly boundary of said
Lands of Seghesio Wineries, Inc.; thence along said Easterly boundary, North 04°
22' 22" West, 110.92 feet back to the point of beginning.

Basis of Bearing: Found monuments near Grove Street as shown on that Record of
Survey filed in Book 437 of Maps at Page 23, Sonoma County Records; defined by
the course North 01° 23' 42" West, 900.09 feet.

Also excepting therefrom, the following described parcel:

Being a portion of Lands of Seghesio Wineries, Inc., a California Corporation,
per deed recorded in Book 2111 of Official Records at Page 81, Sonoma County
Records, and being more particularly described as follows:

Beginning at a spike in the center of a 60 foot street formerly known as Hassett
Lane, now known as Grove Street, at the Northwesterly corner of the 2.69 acre
tract conveyed by Exchange Bank, a corporation, to Scatena Wine Company, a
corporation; thence East 30 feet to an iron pipe on the Easterly line of Hassett
Lane, and at the point of intersection of the lands herein described and the
lands conveyed by C. R. Petrie et ux, to Marion F. Getts, et ux, by deed dated
March 6, 1944, and recorded in Liber 605 of Official Records, Page 101; thence
along the dividing line of the premises herein described and said lands, East
235.8 feet to an iron pipe; thence North 88° 23' 52" East, 10.0 feet to an iron
pipe tagged LS3216 as shown on that Record of Survey filed in Book 437 of Maps
at Page 23, Sonoma County Records; thence leaving said dividing line and
proceeding parallel to said Grove Street, South 0° 30' East, 230 feet to the
Northerly boundary of the tract of land conveyed by Orsola Nurisso to Louis
Nurisso by deed dated February 17, 1940, and recorded in Liber 495 of Official
Records at Page 310, as modified by that Boundary Line Agreement between
Seghesio Wineries, Inc., a California Corporation, and Charles H. Nurisso and
Margaret Nurisso, his wife, recorded as Document Number 81-031321, both Sonoma
County Records; thence along said Northerly boundary, South 88° 30' West, 276
feet to the center of said Grove Street; thence along said center of Grove
Street, North 0° 30' West, 233 feet back to the aforementioned point of
beginning.

Excepting therefrom that portion lying in Grove Street, being the Easterly 30
feet along the last course viz, North 0° 30' West, 233 feet, back to the
aforementioned point of beginning.





-34-

 

 

--------------------------------------------------------------------------------

 

 

Pursuant to Lot Line Adjustment file LLA09-4 on file with the City of
Healdsburg, as disclosed by that certain Grant Deed, recorded April 20, 2011,
Instrument No. 2011035422, of Official Records.

Parcel Two:

An easement of right of way 40 feet in width along and within the Westerly 40
feet of that certain tract described in the Quitclaim Deed from Miller Fruit
Company, a partnership, et al, to Edward K. Nielsen, a married man, dated June
30, 1965, recorded July 27, 1965 in Book 2144 Official Records, Page 913, Sonoma
County Records, or as same is reserved in said Quitclaim Deed.

Tract Two (APN: 002-101-036-000 and 002-101-037-000):

Parcel One:

Being the Lands of Seghesio Wineries, Inc., a California Corporation, as
described in that deed recorded in Book 2260 of Official Records at Page 429,
and a portion of the Lands of Seghesio Wineries, Inc., a California Corporation,
as described in that deed recorded in Book 2111 of Official Records, at Page 81,
both Sonoma County Records, and being more particularly described as follows:

Being a part of the Lands of Miller Fruit Company, as described in that deed
recorded in Book 1272 of Official Records, at Page 625, Sonoma County Records,
and being more particularly described as follows:

Commencing at a 1/2" iron pipe set in the Northerly right of way line of Grant
Street at the Southwest corner of Parcel 1 of said Lands of Miller Fruit Company
as above mentioned; thence from said Point of Commencement, North 0° 28' East,
300.77 feet to a 1/2" iron pipe set and the point of beginning of the parcel to
be herein described; Thence from said point of beginning, North 89° 23' West,
157.74 feet to a 3/4" iron pipe found in the Westerly line of said Lands of
Miller Fruit Co.; thence North 0° 07' East, 173.37 feet to a point (deed 180.84
feet); thence South 89° 56' East, 50.40 feet to a 3/4" iron pipe found; thence
North 2° 23' East, 284.81 feet to a point, from which point a 1/2" iron pipe
found bears South 2° 23' West, 0.97 feet; thence South 88° 07' East, 204.67 feet
to a point in the Westerly line of the N. W. P. Railroad; thence along said line
South 3° 20' 30" East, 155.00 feet to a 1/2" iron pipe tagged LS 3216 as shown
on that Record of Survey filed in Book 628 of Maps at Page 29, Sonoma County
Records; thence South 86° 39' 30" West, 7.00 feet to a 1/2" iron pipe tagged LS
3216 as shown on said Record of Survey; thence South 3° 20' 30" East, 46.00
feet; thence South 86° 39' 30" West, 12.00 feet to a 1/2" iron pipe tagged LS
3216 as shown on said Record of Survey; thence South 3° 20' 30" East, 186.00
feet; thence South 57° 57' 10" West, 133.60 feet to a 1/2" iron pipe tagged LS
3216 as shown on said Record of Survey, to the point of beginning of the herein
above described parcel of land.

Pursuant to Lot Line Adjustment file LLA09-4 on file with the City of
Healdsburg, as disclosed by that certain Grant Deed, recorded April 20, 2011,
Instrument No. 2011035422, of Official Records.

Parcel Two:





-35-

 

 

--------------------------------------------------------------------------------

 

 

An easement of right of way 40 feet in width along and within the Westerly 40
feet of that certain tract described in the Quitclaim Deed from Miller Fruit
Company, a partnership, et al, to Edward K. Nielsen, a married man, dated June
30, 1965, recorded July 27, 1965 in Book 2144 Official Records, Page 913, Sonoma
County Records, or as same is reserved in said Quitclaim Deed.

Tract Three (APN: 002-101-005-000 and 089-120-036-000):

Parcel One:

Being a  portion of both Parcels 1 and 2, of the lands of the Miller Fruit
Company as described in that Deed recorded in Book 1272 of Official Records,
Page 625, and being more particularly described as follows:

Beginning at a point on the Westerly line of the right of way of the
Northwestern Pacific Railway being the Southeast corner of the land conveyed by
Minnie K. Miller and J. F. Miller, her husband to Fortuneto Scatena, and others,
by Deed dated December 6, 1907 and recorded in the office of the County Recorder
of Sonoma County, in Book 245 of Deeds at Page 305; thence Southerly along the
Westerly right of way line of the Northwestern Pacific Railway 155 feet to the
point of commencement; thence continuing along said Westerly right of way line
232.00 feet to a point;  thence at right angles 19.00 feet in a Westerly
direction to a point; thence in a Northerly direction and parallel to the
aforesaid right of way line 186.50 feet to a point; thence at right angles 12.00
feet in an Easterly direction to a point; thence in a Northerly direction and
parallel to the aforesaid right of way line 46.00 feet to a point; thence at
right angles Easterly to the point of commencement a point on the Westerly right
of way line of the Northwestern Pacific Railway.

Parcel Two:

An easement of right of way 15.00 feet in width over and along an existing
improved road leading from Grant Street, Northerly a distance of 415 feet to the
Southwest corner of the real property being purchased by buyers; and thence
continuing Northerly along the Westerly boundary of said property and contiguous
thereto for a distance of 166 feet, more or less, to the Northerly line of the
warehouse building, extended for ingress, egress and loading purpose to be used
in common by buyers and sellers, as disclosed in that certain, "Contract of Sale
of Real Estate", recorded April 17, 1961 in Book 1884 of Official Records, Page
532, Sonoma County Records.

 



-36-

 

 

--------------------------------------------------------------------------------